PARKER, Judge.
Appellant challenges the legality of his sentence of one year of community control followed by four years probation. He contends that this is an illegal split sentence. This court has upheld such sentences in Skeens v. State, 542 So.2d 436 (Fla. 2d DCA 1989) and Burrell v. Sate, 483 So.2d 479 (Fla. 2d DCA 1986). In doing so we have acknowledged conflict with Williams v. State, 464 So.2d 1218 (Fla. 1st DCA 1984); Mitchell v. State, 463 So.2d 416 (Fla. 1st DCA 1985) and Chessler v. State, 467 So.2d 1102 (Fla. 4th DCA 1985). We adhere to our previous decisions. Affirmed.
LEHAN, A.C.J., and FRANK, J., concur.